Case 1:15-cv-00382-HSO-JCG Document 338 Filed 01/15/19 Page 1of5

   

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPP}
SOUTHERN DIVISION

DOUGLAS HANDSHOE
Vv. CIVIL ACTION NO. 1:15¢v382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

MEMORANDUM IN SUPPORT OF MOTION TO CLARIFY OPINION
AND ORDERS DISMISSING THE LEARY 11 U.S.C. § 362(k) CLAIM (ECF
# 293 AND 305)

This Memorandum in Support of Motion To Clarify Opinion And Orders
Dismissing The Leary 11 U.S.C. § 362(K) Claim (ECF # 293 and 305) is
respectfully submitted by Plaintiff / Counter-defendant Douglas Handshoe.

BACKGROUND

On October 26, 2018, this Court issued a Memorandum Opinion And Order
Granting In Part And Denying In Part Plaintiff/Counter-Defendant Douglas
Handshoe’s [244] Motion To Dismiss. Within the opinion, this Court dismissed the
Leary 11 U.S.C. § 362(k) claim without prejudice, terming it a new claim that
would not be allowed due to Leary’s prior conduct of this case. Mr. Leary filed a
Motion for Reconsideration with respect to the 11 U.S.C. § 362(k) claim which

was fully briefed.
Case 1:15-cv-00382-HSO-JCG Document 338 Filed 01/15/19 Page 2 of 5

Mr. Leary argued in his Motion for Reconsideration that the 11 U.S.C. §
362(k) claim was not new and that the Court erred in dismissing it for that reason.
In a subsequent Memorandum Opinion and Order issued on December 7, 2018,
this Court granted, in part, the Leary Motion for Reconsideration for the reason
cited by Leary but still concluded that the 11 U.S.C. § 362(k) claim was due to be
dismissed under Fed. Civil Proc. Rule 12(b)(6) because Mr. Leary lacked statutory
standing to assert such a claim. In short, the Court, in examining the docket in the
bankruptcy case which Leary complained found that Leary has made contradictory
arguments about his status a pre-petition creditor in that matter, arguments which
the bankruptcy court would accept and in this instant matter, where Leary now
claims he actually was a pre-petition creditor for purposes of asserting that
particular Counterclaim. (See ECF 305, Memorandum Opinion and Order
beginning at page 6).

While Mr. Leary had yet another Motion for Reconsideration of the Court’s
dismissal of his 11 U.S.C. § 362(k) claim before this Court and unbeknownst to
either this Court or Handshoe, Leary filed a Motion under 11 U.S.C. § 362(k) with
the United States bankruptcy Court for the Southern District of Mississippi in the
Slabbed New Media Bankruptcy matter seeking damages and a Contempt against

Handshoe, who only became aware of the filing due to notice of a filing sent to
Case 1:15-cv-00382-HSO-JCG Document 338 Filed 01/15/19 Page 3of5

him by the bankruptcy court as Mr. Leary purposely chose to not send the filing to
Handshoe, as evidenced by the lack of a Certificate of Service on the pleading.'

Law and Argument

This Court originally dismissed the 11 U.S.C. § 362(k) claim without
prejudice, which was proper give the reasons given in support of the first dismissal
originally by the Court. However, in response to the Leary Motion for
Reconsideration this Court concluded that the dismissal of the Leary 11 U.S.C. §
362(k) claim was still warranted. However, because the reason for the dismissal
did change as the Court concluded dismissal was still warranted for lack of
statutory standing under Fed. Civil Proc. Rule 12(b)(6). Since the dismissal was
made under Rule 12(b)(6) this claim is due to be dismissed with prejudice, since
the claim was dismissed within the meaning of “an adjudication on the merits” per
Rule 41(b).

Conclusion
Plaintiff respectfully requests this Court clarify its order of December 7,

2018 that Mr. Leary’s 11 U.S.C. § 362(k) claim is dismissed with prejudice.

 

1 Leary would ultimately withdraw his last Motion for Reconsideration via email to the Court dated January 7,
2019, after he shipped his filing to the bankruptcy court. Vaughn Perret has also since filed a Motion under section
362 against Handshoe with the Bankruptcy Court, despite being fully informed of the reasons that he too lacks
statutory standing. Both Leary and Perret’s conduct with respect to their section 362 claim hence crosses into the
realm of malicious prosecution. Both Leary and Perret remain “paper tigers” that are too cowardly to personally
appear before the Court.
Case 1:15-cv-00382-HSO-JCG Document 338 Filed 01/15/19 Page 4of5

Respectfully submitted this 15" day of January,

2019,

L—

Plaintiff

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04(@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 338 Filed 01/15/19 Page 5of5

CERTIFICATE OF SERVICE
I, Douglas Handshoe, hereby certify that on January 15, 2019 the foregoing
was sent for electronically filing by me via the Clerk of the Court using the ECF
system which sent notification to all counsel of record upon filing by the Clerk.
I, Douglas Handshoe, hereby certify that on January 15, 2019, I mailed the
foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC V5T 1H4 Canada.

Respectfully submitted this 15" day of January, 2019,

—=

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 
